Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: USING AUGMENTED REALITY TO PRESENT VEHICLE NAVIGATION REQUIREMENTS

Claim Objections
Claim 6 is objected to because of the following informalities:  
As per claim 6, the claim fails to conclude with a period.

Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 6, 9, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, Applicant recites “that the set of events has occurred” which appears intended to further limit claim 1’s “a set of events concerning an operation of the second vehicle”.  While breadth is not to be confused with indefiniteness, it appears that the Applicant is seeking to draw a distinction between an event concerning operation of a vehicle and an event which has occurred.  The Specification1 provides no support for what distinction may exist between the two recitations.  For instance, the Specification states “listen for certain events concerning the operation of the vehicle” ([0018]) and “determines that a triggering event has occurred” (id.).   Each quote relates to what a sensor may sense, and it is unclear how a sensor may distinguish between an event concerning a vehicle and that an event may have happened.  While this could ostensibly mean that one set of sensors detects an impending collision and another detects that a collision has occurred, it could also mean that a sensor detects an impending collision and that an impending collision has been detected.  The difference between the two being that one pair of events represent a pending and occurred event and the other indicates that there may be a pending event but that the mere detection of a pending event may constitute the occurrence of that pending event because it has been detected as something of concern to the vehicle.  Accordingly, the scope of this claim has been rendered indefinite.
As per claims 6, 9, 13, 15, and 19; each claim incorporates similar “events has occurred language” and is accordingly rejected under the rationale presented supra in the 35 U.S.C. § 112(a) rejection of claim 2.


Claims 7, 10, 16, and 20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determining [] a current environment for the vehicle”
This limitation is akin to a Mental Process as the recited limitation is directed toward subject matter which could be performed in the human mind (including an observation, evaluation, judgment or opinion). 
“determining [] a correlation between the set of navigation requirements and the current environment”
This limitation is akin to a Mental Process as the recited limitation is directed toward subject matter which could be performed in the human mind (including an observation, evaluation, judgment or opinion). 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a method generally determines information such as a current environment of a vehicle and navigation requirements associated therewith.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“receiving [] a notification message associated with a second vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering of information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A)).
Further, receiving or transmitting data over a network has been recognized as well-understood, routine, conventional activity in particular fields.  See, MPEP § 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Further citations herein omitted.

“first navigation alert system”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
 “notification message corresponding to a set of navigation requirements matching a current location of the second vehicle and a set of events concerning an operation of the second vehicle”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A))
 “displaying [] a set of alerts for the set of navigation requirements overlaid on a display of the current environment based on the correlation”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g)).   
 This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-7 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
Claims 8-13 are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 8 (see MPEP 2106.03):
Step 1: As a “computer program product”, the claim may be directed to a signal per se and thus is not directed to a statutory category. (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed.Cir. 2007)).
As such, claim 8 is not directed to patent eligible subject matter.  
Further as per claim 8, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Accordingly, claim 8 is additionally directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
Claims 9-13 do not add additional limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 14, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 14 differs from claim 1 in that as a system, it is directed to a statutory category of patent eligible subject matter.  However, claim 14 recites the same judicial exceptions as claim 1 and maintains the same additional limitations which do not constitute significantly more than the abstract idea (i.e. first navigation alert system, augmented reality system, display).  Further, claim 14 includes the generic recitations of “first vehicle” and “second vehicle” which do not add significantly more to the judicial exception.  Accordingly, claim 14 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
Claims 15-20 do not add additional limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.


Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8, 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lundsgaard (US 2018/0237027) and Kleen (US 2019/0077417).

As per claim 1, Lundsgaard teaches a method for identifying vehicle navigation requirements using augmented reality comprising:

receiving, by a first navigation alert system of a first vehicle, a notification message associated with a second vehicle ([0029] “receive vehicle data from other nearby vehicles”), 

the notification message corresponding to a set of navigation requirements matching a current location of the second vehicle and a set of events concerning an operation of the second vehicle ([0032] “The types of vehicle data tranmissted [] may depend on the protocols and standards used for V2V communication” “the vehicle [] may periodically broadcast corresponding sets of similar vehicle driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel” “The state or usage of the vehice’s [] controls and instruments may also be used, for example, whether the vehicle is accelerating, braking turning, and byhow much, and/or which of the vehicle’s instruments are currently activated by the driver (e.g., head lights, turn signals, hazard lights, cruise control, 4-wheel drive, traction control, windshield wipers, etc.).  Vehicle warnings such as detection by the vehicle’s [] internal systems that the vehicle is skidding, that an impact has occurred, or that the vehicle’s airbags have been deployed, also may be transmitted in V2V communications” – Accordingly, this limitation has been interpreted that the notification message comprises a current location of the second vehicle and a set of events concerning an operation of the second vehicle and that this message would, via some method, correspond to an appropriate set of navigation requirements for the first vehicle such as the determination that the second vehicle is on the highway driving at a speed indicative of congested traffic which would impact the speed at which the first vehicle would be able to merge in safely to that highway.) ; 

in response to receiving the notification message, determining, by the first navigation alert system, a current environment for the first vehicle ([0058] “based on current driving conditions and/or the current location of the vehicle” – vehicle location may be determined utilizing GPS functionality ([0022])); 

determining, by the first navigation alert system, a correlation between the set of navigation requirements and the current environment ([0058] “determine that the driver has entered or will soon enter a ramp to merge onto another road (e.g., a freeway)” and [0066] “computing device may generate, for indication to the driver, instruction” “the instructions may indicate step-by-step instructions.  For example, the computing device may first indicate to the driver approaching a merge ramp [] to match the speed of traffic on the freeway”); and 

displaying, by an augmented reality system of the first vehicle, a set of alerts for the set of navigation requirements overlaid on a display of the current environment based on the correlation ([0066] “computing device may generate, for indication to the driver instruction” and “prompt may comprise a visual prompt, such as a graphical user interface (GUI) display on a [] head-up display in a vehicle 110, or [] augmented reality display”).  

Lundsgaard does not explicitly disclose that the alerts for the set of navigation requirements are overlaid on a display of the current environment based on the correlation, Lundsgaard does teach an implementation of augmented reality where data is projected onto the head-up-display so as to essentially overlay such data over the environment visible to a driver (See [0060]).  In a related invention, Kleen teaches the provision of driving instructions in an augmented reality display ([0055] see Fig. 9 where “virtual human guide” is overlaid on the environment.)  It would have been obvious to modify Lundsgaard with the capability of overlaying navigation requirements on the current environment in order to allow for a quick assimilation of such data by a driver without the need to consult a secondary data display where delays in mental processing could delay such driver’s reaction to the instruction.



As per claim 2, Lundsgaard teaches the method of claim 1, further comprising:

determining, by a second navigation alert system of the second vehicle, that the set of events has occurred ([0032] “an impact has occurred”);

in response, determining, by the second navigation alert system, the current location of the second vehicle ([0032] “corresponding sets of similar vehicle driving data, such as the location”); 

creating, by the second navigation alert system, the notification message corresponding to the set of navigation requirements matching the current location of the second vehicle and the set of events ([0032] “transmitted in V2V communications”); and 

sending, by the second navigation alert system, the notification message ([0032] “transmitted in V2V communications”).  

As per claim 6, Lundsgaard teaches the method of claim 1, further comprising: 

determining, by a second navigation alert system of the second vehicle, that the set of events has occurred ([0032] “an impact has occurred”); 

in response, determining, by the second navigation alert system, the current location of the second vehicle ([0032] “vehicle 110 may periodically broadcast corresponding sets of similar vehicle driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point”); 

sending, by the second navigation alert system over a network, a message comprising the current location of the second vehicle and the set of events to a central system  ([0021]  The mobile device 116 may process the driving data to measure the driver's response to an autonomous vehicle test in the vehicle 110 and/or transmit the data to the autonomous vehicle drive test server 150 or other external computing devices.”  

As per claim 8, Applicant recites a computer program product having essentially the same limitations as the method of claim 1 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 9, Applicant recites a computer program product having essentially the same limitations as the method of claim 2 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.


As per claim 14, Applicant recites a system having essentially the same limitations as the method of claim 1 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 15, Applicant recites a system having essentially the same limitations as the method of claim 2 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 19, Applicant recites a system having essentially the same limitations as the method of claim 6 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.

Claims 3, 4, 7, 10, 11, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundsgaard (US 2018/0237027) and Kleen (US 2019/0077417) as applied to claims 1, 6, 8, 14, and 19 above (“Lundsgaard”), and further in view of Li (US 2017/0129496 A1).
As per claim 3, Lundsgaard teaches the method of claim 2, wherein the creating of the notification message comprises: 

Lundsgaar does not explicitly disclose searching, by the second navigation alert system, a requirements database for the set of navigation requirements matching the current location of the second vehicle and the set of events; and  
creating, by the second navigation alert system, the notification message to comprise the set of navigation requirements.  

However, in a related invention, Li teaches looking up the current driving line and adjusting it according to the road condition information, for example rerouting or slowing down ([0044]) and that the shared information is such that it embodies a requirement of a vehicle to stop or slow down (see [0028]).  It would have been obvious to modify Lundsgaar with the ability to lookup data relative to the forward path of a vehicle to determine navigation requirements related thereto and to transmit a local broadcast message to nearby vehicles in order to avoid the dangers of following vehicles traveling without foreknowledge of what may be obscured by the local geography or other forward vehicles.

As per claim 4, Lundsgaard teaches the method of claim 1, wherein the notification message received by the first navigation alert system comprises the set of navigation requirements ([0058] “based on current driving conditions and/or the current location of the vehicle” and [0032] “The types of vehicle data tranmissted [] may depend on the protocols and standards used for V2V communication” “the vehicle [] may periodically broadcast corresponding sets of similar vehicle driving data, such as the location (which may include an absolute location in GPS coordinates or other coordinate systems, and/or a relative location with respect to another vehicle or a fixed point), speed, and direction of travel” “The state or usage of the vehice’s [] controls and instruments may also be used, for example, whether the vehicle is accelerating, braking turning, and byhow much, and/or which of the vehicle’s instruments are currently activated by the driver (e.g., head lights, turn signals, hazard lights, cruise control, 4-wheel drive, traction control, windshield wipers, etc.)”  The inclusion of data regarding speed, braking, turning, etc. of a leading vehicle will provide navigation requirements for which a following vehicle must consider during its own traversal of a following path.).

As per claim 7, Lundsgaard teaches the method of claim 6, further comprising: 

Lundsgaard does not explicitly disclose receiving, by the central system, the message from the second navigation alert system; searching, by the central system a requirements database for the set of navigation requirements matching the current location of the second vehicle and the set of events; creating, by the central system, the notification message comprising the set of navigation requirements; and sending, by the central system over the network, the notification message to an area within a predetermined distance from the current location of the second vehicle.

However, Li teaches receiving, by the central system, the message from the second navigation alert system ([0023]); 

searching, by the central system a requirements database for the set of navigation requirements matching the current location of the second vehicle and the set of events ([0044]); 

creating, by the central system, the notification message comprising the set of navigation requirements ([0028]); and 

sending, by the central system over the network, the notification message to an area within a predetermined distance from the current location of the second vehicle ([0024] “sends the driving data share packet to all driving vehicles in the vehicle temporary network in the form of a broadcast message”).  It would have been obvious to modify Lundsgaard with the ability to utilize a server to perform the functions of a vehicle in order to allow for a standardized protocol for prioritizing messages transmitted to vehicles in the applicable area to insure that vehicle do not receive redundant information which may obfuscate the parallel processing capabilities of a following vehicle in an area.

As per claim 10, Applicant recites a computer program product having essentially the same limitations as the method of claim 3 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 11, Applicant recites a computer program product having essentially the same limitations as the method of claim 4 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.

As per claim 13, Applicant recites a computer program product having essentially the same limitations as the method of claim 7 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.



As per claim 16, Applicant recites a system having essentially the same limitations as the method of claim 3 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.


As per claim 17, Applicant recites a system having essentially the same limitations as the method of claim 4 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.


As per claim 20, Applicant recites a system having essentially the same limitations as the method of claim 7 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lundsgaard (US 2018/0237027) and Kleen (US 2019/0077417).as applied to claims 1, 8, and 14 above (“Lundsgaard”), and further in view of Chen (US 6,564,147 B2).

As per claim 5, Lundsgaard teaches the method of claim 1, wherein the notification message received by the first navigation alert system comprises the current location of the second vehicle and the set of events ([0058] “based on current driving conditions and/or the current location of the vehicle” – vehicle location may be determined utilizing GPS functionality ([0022])).  Lundsgaard does not explicitly disclose that in response to receiving the notification message by the first navigation alert system, the method comprises: searching, by the first navigation alert system, a requirements database for the set of navigation requirements matching the current location of the second vehicle and the set of events.  

However, in a related invention, Chen teaches the utilization of a database correlating location data with navigation requirements and events (Fig. 4, Col 4, lines 12-54).  It would have been obvious to modify Lundsgaar with the ability to extract information of the second vehicle by the first to use such information in a database search to appreciate an upcoming navigation requirement which the first vehicle may not be able to detect on its own in order to prevent delays in ascertaining situational awareness.  


As per claim 12, Applicant recites a computer program product having essentially the same limitations as the method of claim 5 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.


As per claim 18, Applicant recites a system having essentially the same limitations as the method of claim 5 and is accordingly rejected under the rationale presented supra as applicable mutatis mutandis.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Filed February 12, 2019.